Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-00435-PAB-MEH

   JABARI J. JOHNSON,

          Plaintiff,

   v.

   STEPHANIE DALTON,

          Defendant.


                                              ORDER


          This matter is before the Court on the Recommendation of United States

   Magistrate Judge (the “recommendation”) [Docket No. 105] filed on October 2, 2020.

   The recommendation addresses plaintiff Jabari J. Johnson’s complaint, Docket No. 1,

   and recommends granting defendant Stephanie Dalton’s motion to dismiss pursuant to

   Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. Docket No. 67.

   Plaintiff filed written objections to the recommendation in a filing titled “Motion of

   Plaintiff Responding to Motion 105.” Docket No. 108. Because plaintiff is pro se, the

   Court construes his filings liberally without serving as his advocate. See Hall v.

   Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). T he Court has jurisdiction pursuant to

   28 U.S.C. § 1331.
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 2 of 15




   I. BACKGROUND1

          Plaintiff is an inmate incarcerated at the Colorado State Penitentiary (“CSP”) in

   Cañon City, Colorado. Docket No. 1 at 2. Plaintiff alleges that, from August 21, 2018

   to December 10, 2018, “HSA Ryder May refused the Plaintiff . . . a wheelchair” after

   other individuals assaulted plaintiff. Id. at 4. Then, from December 21, 2018 to June

   24, 2019, plaintiff was provided a wheelchair at CSP for cell use. Id. At Sterling

   Correctional Facility (“SCF”), plaintiff was provided a wheelchair for cell use from June

   24, 2019 to July 16, 2019. Id. However, “Valanos, Khaler, Booth & Cathi Herrera” took

   plaintiff’s wheelchair on direction from Ryder May (“May”), and, from July 16, 2019 to

   August 6, 2019, May deprived plaintiff of his wheelchair and “deprived [him] of rec,

   shower, wheelchair for cell use and daily living.” Id. at 4–5.

          Later, from August 6, 2019 to October 18, 2019, plaintif f was given a wheelchair

   for cell use and daily living and an ADA shower at CSP. Id. at 5. However, on October

   18, 2019, when plaintiff was transported to SCF, he was “attacked” by staff members

   and, upon returning to CSP, he was not provided a wheelchair, but was made to “scoot

   on the floor” from November 5, 2019 to November 8, 2019. Id. On November 8, 2019,

   plaintiff “held his tray in order to speak to a [lieutenant] or captain about . . . not hav ing

   his wheelchair.” Id. Plaintiff spoke with “LT Pruitt” (“Pruitt”) and showed Pruitt his

   “medical slip[,] which is from HSA Stephanie Dalton,” “stating item wheelchair,

   expiration date none.” Id. Plaintiff was then “given his wheelchair by Pruitt” on



          1
          The Court assumes that the allegations in plaintiff’s complaint are true in
   considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.
   2011).

                                                  2
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 3 of 15




   November 8, 2019; however, from November 15, 2019 to November 19, 2019, staff

   “harassed the Plaintiff searching the Plaintiff’s wheelchair 3 times a day.” Id. On

   November 19, 2019, Daniel Barbero and defendant “took the Plaintiff’s wheelchair[,]

   stating he don’t get it.” Id.

           While plaintiff was given his wheelchair “for court in Lincoln County” on

   November 22, 2019, upon arriving back at CSP, his wheelchair was taken from him

   again. Id. at 6. On December 4, 2019, plaintiff was removed from his ADA shower cell

   and “knowingly and intentionally” placed in a non-ADA cell. Id. As such, plaintiff has

   not been able to shower and has been deprived of his “ADA accomodations [sic] of

   wheelchair and shower chair” from December 4, 2019 to the date that plaintif f filed his

   complaint. Id. Plaintiff alleges that he has developed open sores on his body. Id.

           Plaintiff asserts one claim against defendant, in her individual and official

   capacities, under 28 U.S.C. § 1983 for violation of his Eighth Amendment rights. Id. at

   2–4. He requests compensatory and punitive damages along with injunctive relief. Id.

   at 7.

           Defendant raises two grounds for dismissal. Docket No. 67 at 2–3. First,

   defendant insists that plaintiff is barred from seeking monetary relief against defendant

   in her official capacity under the Eleventh Amendment. Id. at 2. Second, defendant

   argues that plaintiff has failed to state a claim for relief because plaintiff does not allege

   defendant’s personal participation in any conduct that violated plaintiff’s constitutional

   rights and, further, plaintiff has failed to allege facts that could satisfy the essential

   elements of a claim for deliberate indifference. Id. at 2–3. As a result, defendant states



                                                  3
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 4 of 15




   that she is shielded from liability because of qualified immunity. Id. at 3.

          Magistrate Judge Hegarty recommends defendant’s motion to dismiss be

   granted. Docket No. 105 at 1. Plaintiff objected to the recommendation on October 16,

   2020. Docket No. 108. Defendant responded to plaintiff’s objections on November 2,

   2020. Docket No. 112. The Court construes Docket No. 69, filed on November 19,

   2020 in Case No. 20-cv-00434, to be plaintiff’s reply in this matter. Docket No. 128.

   II. LEGAL STANDARD

          The Court must “determine de novo any part of the magistrate judge’s disposition

   that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is “proper” if

   it is both timely and specific. United States v. One Parcel of Real Prop. Know n as 2121

   E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). A specif ic objection “enables the

   district judge to focus attention on those issues – factual and legal – that are at the

   heart of the parties’ dispute.” Id.

          In the absence of an objection, the district court may review a magistrate judge’s

   recommendation under any standard it deems appropriate. See Summers v. Utah, 927

   F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (“It does not appear that Congress intended to require district court review of a

   magistrate’s factual or legal conclusions, under a de novo or any other standard, when

   neither party objects to those findings.”). The Court therefore reviews the non-objected

   to portions of the recommendation to confirm that there is “no clear error on the face of

   the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. This standard of review

   is something less than a “clearly erroneous or contrary to law” standard of review, Fed.



                                                4
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 5 of 15




   R. Civ. P. 72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b).

   Because plaintiff is proceeding pro se, the Court will construe his objections and

   pleadings liberally without serving as his advocate. See Hall, 935 F.2d at 1110.

          A. Lack of Subject Matter Jurisdiction

          Dismissal pursuant to Federal Rule of Civil Procedure 12(b)(1) is appropriate if

   the Court lacks subject matter jurisdiction over claims for relief asserted in the

   complaint. Rule 12(b)(1) challenges are generally presented in one of two forms: “[t]he

   moving party may (1) facially attack the complaint’s allegations as to the existence of

   subject matter jurisdiction, or (2) go beyond allegations contained in the complaint by

   presenting evidence to challenge the factual basis upon which subject matter

   jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074

   (10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)).

   When resolving a facial attack on the allegations of subject matter jurisdiction, the Court

   “must accept the allegations in the complaint as true.” Holt v. United States, 46 F.3d

   1000, 1002 (10th Cir. 1995). To the extent a defendant attacks the factual basis for

   subject matter jurisdiction, the Court “may not presume the truthfulness of the factual

   allegations in the complaint, but may consider evidence to resolve disputed

   jurisdictional facts.” SK Finance SA v. La Plata County, 126 F.3d 1272, 1275 (10th Cir.

   1997). “Reference to evidence outside the pleadings does not convert the motion to

   dismiss into a motion for summary judgment in such circumstances.” Id. Ultimately,

   and in either case, plaintiff has “[t]he burden of establishing subject matter jurisdiction”

   because she is “the party asserting jurisdiction.” Port City Props. v. Union Pac. R.R.



                                                 5
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 6 of 15




   Co., 518 F.3d 1186, 1189 (10th Cir. 2008).

          B. Failure to State a Claim

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

   facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

   Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

   F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

   statement need only ‘give the defendant fair notice of what the claim is and the grounds

   upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

   Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

   “supporting factual averments” with his allegations. Cory v. Allstate Insurance, 584

   F.3d 1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

   averments are insufficient to state a claim on which relief can be based.” (citation

   omitted)); see also Moffet v. Halliburton Energy Servs., Inc., 291 F.3d 1227, 1231 (10th

   Cir. 2002) (stating that a court “need not accept [] conclusory allegations”). “[W]here

   the well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct, the complaint has alleged – but it has not shown – that the pleader is

   entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and

   alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]



                                                   6
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 7 of 15




   claims across the line from conceivable to plausible in order to survive a motion to

   dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

   general that they encompass a wide swath of conduct, much of it innocent,” then

   plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

   Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

   must contain either direct or inferential allegations respecting all the material elements

   necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

   1286 (alterations omitted).

   III. ANALYSIS

          A. Lack of Subject Matter Jurisdiction – Sovereign Immunity

          Magistrate Judge Hegarty recommends that plaintiff’s claim for damages against

   defendant in her official capacity be dismissed. Docket No. 105 at 7. Specifically, the

   magistrate judge concluded that plaintiff seeks $500,000 in punitive and $750,000 in

   compensatory damages from defendant and is suing defendant in both her official and

   individual capacities. Id. (citing Docket No. 1 at 2, 25). However, because defendant is

   a state official, the Court must treat a suit against defendant in her official capacity as a

   suit against the state itself. Docket No. 105 at 7 (citing Hafer v. Melo, 502 U.S. 21, 25

   (1991) (“Suits against state officials in their official capacity . . . should be treated as

   suits against the State.”)). The recommendation explains that, because the Eleventh

   Amendment provides the state immunity from such suits, it also provides defendant

   immunity, and the Court therefore lacks subject matter jurisdiction against defendant in

   her official capacity. Id. (citing Fent v. Okla. Water Res. Bd., 235 F.3d 553, 559 (10th



                                                  7
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 8 of 15




   Cir. 2000) (Eleventh Amendment “immunity constitutes a bar to the exercise of federal

   subject matter jurisdiction.”)). Indeed, “when an action is in essence one for the

   recovery of money from the state, the state is the real, substantial party in interest and

   is entitled to invoke its sovereign immunity from suit even though individual officials are

   nominal defendants.” Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 277 (1977).

   As such, the magistrate judge recommends that the motion to dismiss be granted with

   respect to the damages claim against defendant in her official capacity. Docket No.

   105 at 7.

          In response to the recommendation, plaintiff states that he has “established and

   proven jurisdiction under Rule 12(b)(1), in which the courts accept the plaintiffs [sic]

   complaint as truthful under factual allegations” and that he has provided declarations in

   support of his arguments. Docket No. 108 at 3. Plaintiff also states that, as discussed

   below, the magistrate judge found that plaintiff satisfied the burden of proving the

   objective component of his deliberate indifference claim and, therefore, his allegations

   are not conclusory. Id. at 3. Plaintiff explains that he does not seek monetary damages

   for his “suit in [defendant’s] official capacity,” but rather requests “injunctive relief

   regarding a wheelchair request to be provided.” Id. at 7. “Yet,” plaintiff argues, he “is

   seeking monetary relief of damages in the defendant’s individual capacity as the

   Federal Rules of Civil Procedure allow.” Id.

          Plaintiff’s objections do not contradict the magistrate judge’s conclusion that

   subject matter jurisdiction must be determined “from the allegations of fact in the

   complaint, without regard to mere [conclusory] allegations of jurisdiction,” Docket No.

   105 at 3 (quoting Groundhog v. Keeler, 442 F.2d 674, 677 (10th Cir. 1971)), or facts

                                                   8
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 9 of 15




   submitted outside the complaint. Id. at 10. See Erikson v. BP Expl. & Prod. Inc., 567 F.

   App’x 637, 639 (10th Cir. 2014) (holding that the district court did not err in “failing to

   consider the materials” that a pro se litigant “attached to his response in opposition” to a

   motion to dismiss). Furthermore, the affidavits that plaintiff has provided do not

   establish jurisdiction, as plaintiff’s complaint still demands damages in an official-

   capacity suit.

          Plaintiff’s more substantive objection – that a plaintiff, in one suit, may seek an

   injunction for official-capacity claims and damages for individual-capacity claims – also

   does not contradict the magistrate judge’s conclusion that the Court does not have

   subject matter jurisdiction to consider plaintiff’s official-capacity claims for damages.

          The Court has reviewed the non-objected portions of the recommendation to

   satisfy itself that there is “no clear error on the face of the record.” Fed. R. Civ. P.

   72(b), Advisory Committee Notes. Based on this review, the Court concludes that this

   portion of the recommendation is a correct application of the facts and the law.

   Therefore, because plaintiff has not objected to the magistrate judge’s conclusion that

   the Court does not have subject matter jurisdiction to consider official-capacity

   damages claims, the Court accepts the magistrate judge’s recommendation that

   plaintiff’s official-capacity damages claims be dismissed.

          B. Failure to State a Claim – Qualified Immunity

          The magistrate judge recommends granting defendant’s motion because plaintiff

   has not sufficiently alleged a constitutional violation and, therefore, defendant is entitled

   to qualified immunity. Docket No. 105 at 12. The magistrate judge concluded that

   qualified immunity protects from litigation a public official whose possible violation of a

                                                 9
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 10 of 15




    plaintiff’s civil rights was not clearly a violation at the time of the official’s actions.

    Docket No. 105 at 7 (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To

    overcome qualified immunity, a plaintiff must show that “(1) a reasonable jury could find

    facts supporting a violation of a constitutional right, which (2) was clearly established at

    the time of defendant’s conduct.” Id. at 7–8 (quoting Estate of Smart by Smart v. City of

    Wichita, 951 F.3d 1161, 1169 (10th Cir. 2020)). Because plaintif f complained that

    defendant violated his Eighth Amendment right against cruel and unsusal punishment

    when she took away his wheelchair, the magistrate judge analyzed both the objective

    and subjective components of plaintiff’s deliberate indifference claim, as deliberate

    indifference “to serious medical needs of prisoners constitutes the ‘unnecessary and

    wanton infliction of pain’ proscribed by the Eighth Amendment.” Estelle v. Gamble, 429

    U.S. 97, 104 (1976) (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)). To

    establish deliberate indifference, a plaintiff must show that “the harm suffered is

    sufficiently serious to implicate the Cruel and Unusual Punishment Clause.” Callahan

    v. Poppell, 471 F.3d 1155, 1159 (10th Cir. 2006). T his is the objective component.2 A

    plaintiff must also show that the defendant “knew [that the plaintiff] faced a substantial

    risk of harm and disregarded that risk, by failing to take reasonable measures to abate

    it.” Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999). This is the subjective



           2
             The magistrate judge found that plaintiff met his burden as to the objective
    component and that plaintiff had established a link between defendant and his alleged
    constitutional deprivation. Docket No. 105 at 8, 10. Plaintiff did not object to this
    portion of the recommendation, and the Court finds “no clear error in the face of the
    record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the
    Court has concluded that this portion of the recommendation is a correct application of
    the facts and the law.

                                                    10
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 11 of 15




    component.

            The magistrate judge determined that plaintiff’s allegations “do not evince a

    conscious disregard of risk to Plaintiff’s health.” Docket No. 105 at 11. The magistrate

    judge concluded, therefore, that plaintiff “has not plausibly pleaded the subjective

    component of a deliberate indifference claim.” Id. at 12. According to the magistrate

    judge, plaintiff alleged that defendant “(1) . . . gave a medical slip to Pruitt, (2) took

    Plaintiff’s wheelchair on November 19, 2019, and (3) knowingly and intentionally

    deprive[d] . . . Plaintiff of care, and (4) knowingly and intentionally imede [sic] upon

    Plaintiff[’]s access to the courts.” Id. (citing Docket No. 1 at 5–7). Plaintiff’s allegations

    that defendant “knowingly and intentionally” deprived care are conclusory allegations

    that the Court need not accept as true. Id. (citing Iqbal, 556 U.S. at 678). Therefore,

    the magistrate judge concluded, “the Court could possibly find negligent action, but that

    is insufficient to establish a claim.” Id. at 12 (citing Van Riper v. Wexford Health

    Sources, Inc., 67 F. App’x 501, 504 (10th Cir. 2003) (“An inadvertent failure to provide

    adequate medical care does not rise to the level of an unnecessary and wanton

    infliction of pain.”)).

            Plaintiff reiterates that defendant knew of the substantial risk and yet failed to

    take reasonable measures to “abate” it. Docket No. 108 at 7. In support, plaintif f

    explains that, because defendant “prescribed the wheelchair as permanent with an

    expiration date of none,” she knew of the risks to plaintiff, yet she took away the

    wheelchair before plaintiff could see a doctor. Docket No. 108 at 7. Plaintiff further

    states that defendant took his wheelchair “in retaliation,” which “violates the subjective



                                                  11
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 12 of 15




    component of the 8th Amendment.” Id.3 Defendant responds that plaintiff has failed to

    establish “Ms. Dalton’s subjective knowledge regarding Mr. Johnson’s need for a

    wheelchair, or his medical condition generally, when she allegedly took his wheelchair,”

    or “that she consciously disregarded [his needs] by taking the wheelchair.” Docket No.

    112 at 2.

           The Court finds that, contrary to her argument, defendant was clearly aware of

    plaintiff’s need for a wheelchair, as she prescribed the wheelchair, and, when she took

    it away, she disregarded this need. Defendant does not argue that this is a mere

    disagreement over whether a wheelchair was the correct treatment for plaintiff’s

    disability or that taking the wheelchair away was justified. See, e.g., Djonne v. Holst,

    No. 08-cv-01146-LTB-KLM, 2009 WL 1765687, at *3 (D. Colo. June 22, 2009). Nor did

    prison medical personnel determine that a wheelchair was not needed or would cause

    more harm than good. See, e.g., Callahan, 471 F.3d at 1157. Plaintiff states that,

    without a wheelchair, he has been forced to “scoot” and “crawl on his butt” around his

    cell, has not been able to use his accessible shower, and has developed “open sores”


           3
             Plaintiff argues that taking away his wheelchair “depriv[ed] [him] of attorney and
    legal visits, as Stephanie Dalton knowingly and intentionally imede [sic] upon [his]
    access to the courts.” Docket No. 1 at 7. Defendant sought dismissal of any claim that
    could be construed as a First Amendment violation. Docket No. 67 at 2. The
    magistrate judge determined, however, that the Court “cannot take on the responsibility
    of serving as the litigant’s attorney in constructing arguments.” Docket No. 105 at 5–6
    n.2 (quoting Lucero v. Koncilja, 781 F. App’x 786, 788 (10th Cir. 2019)). Therefore,
    because plaintiff did not address a First Amendment claim in response to the motion to
    dismiss, the magistrate judge construed plaintiff’s silence as indicating that he is not
    pursuing a First Amendment claim. Id. Plaintiff did not object to this portion of the
    recommendation, and the Court finds “no clear error in the face of the record.” Fed. R.
    Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has
    concluded that this portion of the recommendation is a correct application of the facts
    and the law.

                                                12
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 13 of 15




    on his “chest, back, stomach, arms[,] and shoulders.” Docket No. 1 at 6. Defendant

    knew about plaintiff’s need for a wheelchair and presumably took his general medical

    condition into account when she prescribed it. Further, because it was defendant who

    both prescribed and took away the wheelchair, she knew of and yet disregarded the

    risks to plaintiff’s health and safety by forcing him to make due without it. Plaintiff has

    not, therefore, stated a claim for mere negligence, but rather has plausibly alleged that

    defendant intentionally disregarded a risk that she was aware of.

           However, plaintiff alleges that he developed these sores after his wheelchair was

    taken from him on previous occasions. Id. at 5. Further, plaintiff alleges that defendant

    took away his wheelchair on November 19, 2019 but that his wheelchair was returned

    to him on November 22, 2019. Id. at 5–6. Plaintiff has not alleged that being without a

    wheelchair from November 19 to 22 or having it taken away without a doctor’s visit rises

    to the level of “unnecessary and wanton infliction of pain,” Docket No. 105 at 12

    (quoting Van Riper, 67 F. App’x at 503), or that defendant caused his injuries. He has

    not, therefore, alleged that defendant’s confiscation of his wheelchair for that period

    violated the Eighth Amendment, and the Court will accordingly overrule his objection.

           C. Leave to Amend

           The general rule in this circuit is that, if “it is at all possible that the party against

    whom the dismissal is directed can correct the defect in the pleading or state a claim for

    relief, the court should dismiss with leave to amend.” Reynoldson v. Shillinger, 907

    F.2d 124, 126 (10th Cir. 1990). This is particularly true where “deficiencies in a

    complaint are attributable to oversights likely the result of an untutored pro se litigant’s



                                                   13
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 14 of 15




    ignorance of special pleading requirements.” Id. However, “[c]omplaints drafted by pro

    se litigants . . . are not insulated from the rule that dismissal with prejudice is proper for

    failure to state a claim when ‘it is obvious that the plaintiff cannot prevail on the facts he

    has alleged and it would be futile to give him the opportunity to amend.’” Fleming v.

    Coulter, 573 F. App’x 765, 769 (10th Cir. 2014) (quoting Perkins v. Kan. Dep’t of Corre.,

    165 F.3d 803, 806 (10th Cir. 1999)).

           The magistrate judge recommends dismissal with prejudice – that is, without

    leave to amend – because the deficiencies in plaintiff’s complaint are not due to his

    being an “untutored” litigant; rather, plaintiff states that he is “well educated [and]

    experienced.” Docket No. 105 at 13 (citing Docket Nos. 28 at 1, 44 at 1, 96 at 1). T he

    magistrate judge also explains that, from August 2017 to January 2020, plaintiff has

    filed forty complaints in this district, indicating that he is familiar with how to plead an

    Eighth Amendment claim. Id. Plaintiff’s deficiencies, therefore, are not attributable to

    ignorance of special pleading requirements, and the magistrate judge recommends

    dismissal on the merits. Id. (citing Stubblefield v. Henson, 989 F.2d 508, 1993 W L

    55936, at *2 (10th Cir. 1993)).

           Plaintiff explains that he has “no need to amend his complaint, yet has the right

    to file a supplemental complaint” that includes additional violations that have occurred

    since filing his complaint in this matter. Docket No. 108 at 9. This response is not an

    objection to the magistrate judge’s recommendation. The Court has reviewed the non-

    objected to portions of the recommendation to satisfy itself that there is “no clear error

    on the face of the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on

    this review, the Court has concluded that this portion of the recommendation is a

                                                  14
Case 1:20-cv-00435-PAB-MEH Document 131 Filed 01/04/21 USDC Colorado Page 15 of 15




    correct application of the facts and the law, and the Court will dismiss plaintiff’s claims

    with prejudice.

    IV. CONCLUSION

           It is therefore

           ORDERED that the Recommendation of United States Magistrate Judge [Docket

    105] is ACCEPTED. It is further

           ORDERED that the Motion of Plaintiff Responding to Motion 105 [Docket No.

    108] is OVERRULED. It is further

           ORDERED that the Defendant’s Motion to Dismiss [Docket No. 67] is

    GRANTED. It is further

           ORDERED that the plaintiff’s claims are DISMISSED with prejudice. It is further

           ORDERED that the case is closed.



           DATED January 4, 2021.

                                               BY THE COURT:



                                               PHILIP A. BRIMMER
                                               Chief United States District Judge




                                                 15
